Citation Nr: 0014633	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to May 1996.  

The matter of service connection for bilateral knee 
disability was originally before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  By that same rating action, the RO 
granted service connection for scar of the left knee, which 
resulted from the veteran running into concertina wire in 
November 1992.  The RO assigned a noncompensable disability 
rating.  Upon review of the claims file regarding the appeal 
of the denial of service connection for bilateral knee 
disability in April 1999, the Board noted that, in his July 
1998 substantive appeal, the veteran requested a personal 
hearing before a member of this Board sitting at the RO.  It 
did not appear that such a hearing had been scheduled, and it 
was noted that communication with the veteran may have been 
adversely impacted because he had moved to a different 
address and may not have received correspondence from the RO.  
To resolve the matter, the veteran's case was remanded to the 
RO to afford the veteran an opportunity to have a hearing.  
The RO scheduled the hearing and informed the veteran, but he 
did not appear.  He did not cancel the hearing or inform the 
Board of a reason for his failure to report.  The request for 
the hearing is deemed withdrawn, 38 C.F.R. § 20.704(d) 
(1999), and the case may proceed to decision.  


FINDING OF FACT

The veteran's claim for service connection for a bilateral 
knee disorder is plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for a bilateral 
knee disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is representing himself in this matter, 
contends that he developed a bilateral knee disorder as a 
result of multiple trauma to the knees sustained during 
service, especially an incident in which he was dragged by a 
vehicle.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

A blotter entry for May 12, 1993, reflects that the veteran 
stopped a vehicle for no visible Department of Defense decal, 
and that it was determined that the operator was driving on a 
suspended license.  When the veteran reached in to the 
vehicle to turn off the ignition, his arm was grabbed by the 
driver and the vehicle was driven away in a reckless manner.  
As a consequence, the veteran was dragged approximately 150 
feet before he was dislodged from the vehicle.  The veteran 
was treated at the medical clinic for minor abrasions to his 
legs and buttocks.  

The service medical records reflect that the veteran was seen 
on May 12, 1993, with complaints regarding the left leg and 
buttocks after being pulled into a car and dragged for a 
while before being released.  Examination revealed abrasions 
to the buttocks.  There were no bony or obvious muscular 
abnormalities noted. 

On May 15, 1993, the veteran returned with a complaint of 
bilateral knee pain.  He reported that he sustained abrasions 
to the buttocks and legs after being dragged by a car.  He 
recalled banging his knees sustaining direct trauma while 
rolling after being released.  Reportedly, he rolled more 
than 20 feet to a stop.  He was able to get up and walk away 
following the incident.  The knee pain started 24 hours 
later.  He complained of bilateral anterior knee pain.  His 
knees were negative for cellulitis, ecchymosis, gross edema, 
effusion or abrasion.  The impression was non-acute knee 
trauma. 

When the veteran returned on May 19, 1993, it was reported 
that he had knee symptoms of one week's duration, after 
chasing a car running the gate.  He also had the history of 
bilateral knee swelling while playing football.  He 
reportedly had had effusion aspiration once.  Since the 
recent injury, he iced the knees once a day.  He denied knee 
locking or giving way.  He complained of anterior knee pain 
with prolonged walking or standing.  On examination, he had a 
normal gait.  The knees were negative for effusion, edema, 
abrasions, erythema, laxity or atrophy.  Full range of pain 
free motion was reported.  The veteran described the pain as 
retropattellar, bilaterally.  

On November 22, 1993, the veteran complained of left knee 
pain with periodic edema after landing "funny" on his left 
knee.  Reportedly, the knee buckled while he was playing 
touch football.  The diagnosis was left quadriceps 
tendonitis.  An undated sick call slip reflects that the 
veteran was on restricted duty for seven days for bilateral 
knee trauma.  He was to limit weight bearing activities.  
Running or prolonged walking, and stairs were to be avoided.  

When the veteran had an examination by a VA orthopedic 
specialist in December 1997, there was an impression of 
status post traumatic knee injuries while in the service.  
Scars attributed to trauma or surgery were reported on both 
knees.  Private treatment records from Kenneth H. Doolittle, 
M.D., confirm a right knee meniscectomy in June 1997, and 
possibly further surgery in June 1998 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Here, the impression by VA's examiner is status post 
traumatic knee injuries while in the service, and scars have 
been reported on both knees.  The fact that the veteran 
sustained knee injuries in service as reflected by the 
service medical records coupled with objective evidence of a 
current disability, which is attributed by the clinician to 
service, suggests a nexus between inservice injury and 
current disability.  This combination of facts satisfies the 
requirement of Caluza and is sufficient to render the claim 
well grounded.  


ORDER

The Board having determined that the claim for service 
connection for a bilateral knee disorder is well grounded, 
the appeal is granted to this extent.


REMAND

Since the veteran's claim for service connection for a 
bilateral knee disorder is well grounded, VA has a duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  

It is the judgment of the Board that the evidence regarding 
whether the veteran currently has a bilateral knee disorder 
related to service is somewhat equivocal.  Although the 
veteran sustained knee trauma in service, the report of the 
separation medical examination was negative for knee 
complaints or findings of chronic knee disability.  Although 
there was an impression of status post traumatic knee 
injuries while in the service by a VA orthopedic specialist 
in December 1997, the veteran's records were not available to 
the examiner for review at the time of the examination.  As a 
result, that examination was based solely on the veteran's 
reported history and the finding is less than clear.  The 
relationship between the reported injury and the subsequent 
surgery is also unclear.  Another VA examination of the 
veteran by an examiner who has access to the veteran's 
complete medical records is indicated.  

The Court has held that an examiner must have the full 
medical record of the veteran prior to making the evaluation.  
Shoemaker v. Derwinski, 3 Vet. App. 248, 255 (1992).  "In 
order for [VA] to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, [is required] 
so that the evaluation of the claim[ed] disability will be a 
fully informed one." 38 U.S.C.A. § 5107(a); Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A General Counsel opinion, also 
holds that a Department of Veterans Affairs examiner must 
review a claimant's prior medical records when such review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions (emphasis added). VAOPGCPREC 20-95.  

To clarify the clinical impression on VA examination in 
December 1997 with the examiner having benefit of the claims 
folder for review, further action is deemed necessary in 
developing facts pertinent to the veteran's claim.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  If the veteran received treatment for 
any knee disability since 1996, from any 
medical provider other than Dr. 
Doolittle, he should furnish the names 
and addresses of the providers of such 
treatment.  Then the RO should obtain all 
records from the sources reported by the 
veteran for association with the claims 
file.  In addition, copies of Dr. 
Doolittle's treatment notes leading up to 
and incidental to the right knee 
meniscectomy in June 1997, and any 
subsequent treatment records should also 
be requested. 

2.  After associating with the claims 
folder all records obtained pursuant to 
item one, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination.  The examiner should 
determine the nature and etiology of any 
knee disability found to be present.  All 
appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses should be administered.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current knee 
disability(ies) shown on examination is 
(are) etiologically related to the knee 
trauma noted in the service medical 
records.   A complete rationale should be 
given for all opinions and conclusions 
expressed.  The veteran's claims folder 
must be made available to the examiner 
prior to the examination.  The 
examination report must reflect whether 
the claims folder has been reviewed.  

In the event that the veteran cannot be 
located, the RO should request that the 
examiner who conducted the veteran's 
December 1997 examination review the 
veteran's available clinical records, 
especially the service medical records 
noted herein, and provide an opinion as 
to whether it is at least as likely as 
not that any current knee disability(ies) 
is (are) etiologically related to data 
recorded in the service medical records.  
The report of the examination should 
thereafter be associated with the 
appellant's claims folder.  

3.  Thereafter, the RO should adjudicate 
the claim based on all the evidence.  
After the claim has been readjudicated, 
and if it is not resolved to the 
veteran's satisfaction, the veteran 
should be provided with a supplemental 
statement of the case and afforded the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

